PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/972,085
Filing Date: 4 May 2018
Appellant(s): MATEJKA et al.



__________________
15/972085
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdul et al. (US 2018/0276411) in view of Raghunathan et al. (US 2012/0259877).

Regarding Claims 1 and 11, Abdul discloses a computer-readable storage medium including instructions that, when executed by a processor, cause the processor to generate a new dataset based on an original dataset by performing the steps of: 
perturbing a first data item included in the original dataset to generate a second data item ([0039], “masking vulnerable insights of a data set which might otherwise showcase one's vulnerabilities in raw form, and using a progressive masking method to mask the vulnerable insights while maintaining the sanity, integrity and meaning of the data set. Only the vulnerable values in the data set are identified and masked using the progressive masking method,” wherein the step of masking corresponds to the step of perturbing as claimed, and wherein the masked values corresponds to the second data item claimed; Abdul);
generating a test dataset based on the original dataset and the second data item, wherein the test dataset includes the second data item instead of the first data item ([0043], “The masked values are stored in a mask database of the first party's computer in step 308. This mask database can be duplicated and shared with the second party company,” [0046], “Each feedback file from each client must mask any confidential or vulnerable data prior to being sent to the third party vendor. Initially the words and number strings of the feedback file are parsed and vulnerable ones are masked and stored in an appropriate dictionary,” wherein the mask database is an 
generating the new dataset based on the test dataset, wherein the new dataset conveys at least one aspect of the original dataset that is associated with the first property without revealing the first data item ([0044], “creating an updated data set which is partially illegible due to masking of the selected vulnerable data;” wherein the updated data set is an example of a new dataset as claimed; wherein the masked and partially illegible data corresponds to the first data item that is not revealed; Abdul). 

Abdul discloses: the test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes the original dataset, wherein both the first property value and the second property value are associated with a first property ([0047], location, service, product, sentiment, [0065], wherein information such as email, phone, etc. in the “Sample email” correspond to the claimed property values which are also included (or substantially similar) in Sample email in [0067] but in masked form; Abdul).  However, Abdul does not expressly disclose the step of determining that the test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes the original dataset.  Raghunathan discloses: determining, via a processor, that the test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes the original dataset, wherein both the first property value and the second property value are associated with a first property ([0026], “Proxy binaries module 216 may then invoke anonymization module 214 to identify sensitive data within the traffic and mask the identified sensitive data. For example, anonymization engine 214 may compare each field to identified KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 2 and 12, Abdul/Raghunathan discloses a computer-readable storage medium, wherein generating the test dataset comprises: 
replacing the first data item included in the original dataset with the second data item to generate a potential dataset ([0039], Abdul); 
computing a first average distance between the potential dataset and a target shape ([0047], [0065], [0067], Abdul; and [0026], Raghunathan);
computing a second average distance between the original dataset and the target shape ([0047], [0065], [0067], Abdul; and [0026], Raghunathan);
determining that the first average distance is less than the second average distance ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); and 


Regarding Claims 3 and 13, Abdul/Raghunathan discloses a computer-readable storage medium, wherein generating the test dataset comprises: 
performing one or more simulated annealing operations that indicate that the second data item is to be included in the test dataset ([0067], and [0043], “The masked values are stored in a mask database of the first party's computer in step 308. This mask database can be duplicated and shared with the second party company,” [0046], “Each feedback file from each client must mask any confidential or vulnerable data prior to being sent to the third party vendor. Initially the words and number strings of the feedback file are parsed and vulnerable ones are masked and stored in an appropriate dictionary,” wherein the mask database is an example of the test dataset claimed; wherein the masked confidential or vulnerable data is an example of a second data item claimed; Abdul); and 
replacing the first data item included in the original dataset with the second data item to generate the test dataset ([0067], Abdul). 

Regarding Claims 4 and 14, Abdul/Raghunathan discloses a computer-readable storage medium, wherein perturbing the first data item comprises: 
randomly selecting the first data item from a plurality of data items included in the original dataset ([0039], Abdul; and [0028], Raghunathan); and 
modifying the first data item based on a randomly generated value ([0039], Abdul; and [0028], Raghunathan). 

Regarding Claims 5 and 15, Abdul/Raghunathan discloses a computer-readable storage medium, further comprising, prior to perturbing the first data item: 
perturbing a third data item included in the original dataset to generate a fourth data item ([0039], Abdul);
generating an initial test dataset based on the original dataset and the fourth data item, wherein the initial test dataset includes the fourth data item instead of the third data item ([0043], [0046], Abdul); 
determining that a third property value associated with both the first property and the initial test dataset is not substantially similar to the second property value ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); and 
discarding the initial test dataset ([0044], Abdul; and [0028], Raghunathan). 

Regarding Claim 6, Abdul/Raghunathan discloses a computer-implemented method of claim 1, wherein generating the test dataset comprises: 
replacing the first data item included in the original dataset with the second data item to generate a modified test dataset ([0039], Abdul); 
determining that the modified test dataset is characterized by a third property value that is associated with the first property and is substantially similar to the second property value ([0047], [0065], [0067], Abdul; and [0026], Raghunathan);
perturbing a third data item included in the modified test dataset to generate a fourth data item ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); and 


Regarding Claim 7, Abdul/Raghunathan discloses a computer-implemented method of claim 1, wherein generating the new dataset comprises:
performing a plurality of replacement operations on the test dataset to generate a modified test dataset, wherein each replacement operation replaces a given data item included in the test dataset with a new data item that is generated based on the given data item ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); 
determining that the modified test dataset is characterized by a third property value that is associated with the first property and is substantially similar to the second property value ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); and
setting the new dataset equal to the modified test dataset ([0044], Abdul; and [0043], Raghunathan). 

Regarding Claim 16, Abdul/Raghunathan discloses a computer-readable storage medium, wherein generating the new dataset comprises: 
perturbing the second data item included in the test dataset to generate a third data item ([0039], Abdul; and [0042], Raghunathan);
generating a modified test dataset based on the test dataset and the third data item, wherein the modified test dataset includes the third data item instead of the second data item ([0043], [0046], Abdul; and [0042], Raghunathan); 

setting the new dataset equal to the modified test dataset ([0044], Abdul; and [0043], Raghunathan). 

Regarding Claim 17, Abdul/Raghunathan discloses a computer-readable storage medium, wherein generating the new dataset comprises: 
performing a plurality of replacement operations on the test dataset to generate a modified test dataset, wherein each replacement operation replaces a given data item included in the test dataset with a new data item that is generated based on the given data item ([0043], [0046], Abdul; and [0042], Raghunathan); 
determining that the modified test dataset is characterized by a third property value that is associated with the first property and is substantially similar to the second property value ([0047], [0065], [0067], Abdul; and [0042], Raghunathan); 
determining that the modified test dataset satisfies one or more completion criteria ([0044], Abdul; and [0043], Raghunathan); and
setting the new dataset equal to the modified test dataset ([0044], Abdul; and [0043], Raghunathan). 

Regarding Claim 18, Abdul/Raghunathan discloses a computer-readable storage medium, wherein the first data item comprises a hierarchical data item ([0058], Abdul). 



Regarding Claim 20, Abdul/Raghunathan discloses a system including all the limitations discussed above (see 103 rejection of claims 1 and 11 in this Office action).  Additionally, Abdul/Raghunathan discloses a system, comprising: a memory storing instructions (Fig. 8, 802, Abdul; and Fig. 7, Raghunathan); and a processor that is coupled to the memory (Fig. 808, Abdul; and Fig. 7, Raghunathan).

Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdul et al. (US 2018/0276411), in view of Raghunathan et al. (US 2012/0259877), and further in view of Rai et al. (US 10,402,590).

Regarding Claim 9, Abdul/Raghunathan discloses all the limitations as discussed above but does not expressly disclose a design file or model geometry.  Rai disclose a system and method similar to Abdul/Raghunathan which includes: perturbing data items included in the original dataset; and a design file or model geometry (Fig. 2, 202, 204, 206, 208, 210, 212, Rai).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Abdul/Raghunathan by incorporating the design file or model geometry, as disclosed by Rai, in order to be able to mask sensitive information of a cheque images (Col. 1, KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 2 and 12, Abdul/Raghunathan discloses a computer-readable storage medium, wherein generating the test dataset comprises: 
replacing the first data item included in the original dataset with the second data item to generate a potential dataset ([0039], Abdul); 
computing a first average distance between the potential dataset and a target ([0047], [0065], [0067], Abdul; and [0026], Raghunathan);
computing a second average distance between the original dataset and the target ([0047], [0065], [0067], Abdul; and [0026], Raghunathan);
determining that the first average distance is less than the second average distance ([0047], [0065], [0067], Abdul; and [0026], Raghunathan); and 
setting the test dataset equal to the potential dataset ([0044], Abdul; and [0043], Raghunathan). 
However, Abdul/Raghunathan does not expressly disclose target shape.  Rai disclose a system and method similar to Abdul/Raghunathan which includes: perturbing data items included in the original dataset; and a target shape (Fig. 2, 202, 204, 206, 208, 210, 212,  and Fig. 7, rectangular shape next to “Payee”, Rai).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Abdul/Raghunathan by incorporating the target shape, as disclosed by Rai, in order to be able to mask sensitive information of a cheque images (Col. 1, lines 45-50, Rai). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Abdul et al. (US 2018/0276411), in view of Raghunathan et al. (US 2012/0259877), and further in view of Aggarwal et al. (US 2007/0233711).

Regarding Claim 8, Abdul/Raghunathan discloses all the limitations as discussed above but does not expressly disclose multi-dimensional dataset.  Aggarwal disclose a system and method similar to Abdul/Raghunathan which includes: perturbing data items included in the original dataset; and a multi-dimensional dataset ([0003], Aggarwal).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Abdul/Raghunathan by incorporating the multi-dimensional dataset, as disclosed by Aggarwal, in order to be able to mask personal records which are usually in the form of multidimensional data records ([0003], Aggarwal). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.



(2) Response to Argument

1.	Appellant argues that the applied art fails to disclose the limitations of “generating a test dataset based on the original dataset and the second data item, wherein the test dataset includes the second data item instead of the first data item.”
The Examiner respectfully disagrees.  Abdul/Raghunathan does disclose the claimed limitations of: perturbing a first data item included in the original dataset to generate a second data item ([0039], “masking vulnerable insights of a data set which might otherwise showcase one's vulnerabilities in raw form, and using a progressive masking method to mask the vulnerable insights while maintaining the sanity, integrity and meaning of the data set. Only the vulnerable values in the data set are identified and masked using the progressive masking method,” wherein the step of masking corresponds to the step of perturbing as claimed, and wherein the masked values corresponds to the second data item claimed; Abdul);
generating a test dataset based on the original dataset and the second data item, wherein the test dataset includes the second data item instead of the first data item ([0043], “The masked values are stored in a mask database of the first party's computer in step 308. This mask database can be duplicated and shared with the second party company,” [0046], “Each feedback file from each client must mask any confidential or vulnerable data prior to being sent to the third party vendor. Initially the words and number strings of the feedback file are parsed and vulnerable ones are masked and stored in an appropriate dictionary,” wherein the mask database is an example of the test dataset claimed, and wherein the mask database contains the masked values instead of the original or raw data; Abdul).

2.	Appellant argues that the applied art fails to disclose the limitations of “generating the new dataset based on the test dataset, wherein the new dataset conveys at least one aspect of the original dataset that is associated with the first property without revealing the first data item.”
The Examiner respectfully disagrees.  Abdul/Raghunathan does disclose the claimed limitations of: generating the new dataset based on the test dataset, wherein the new dataset conveys at least one aspect of the original dataset that is associated with the first property without revealing the first data item ([0044], “creating an updated data set which is partially illegible due to masking of the selected vulnerable data;” wherein the updated data set is an example of a new dataset as claimed; wherein the masked and partially illegible data corresponds to the first data item that is not revealed; Abdul).


3.	Appellant argues that the applied art fails to disclose the limitations of “determining, via a processor, that a test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes an original dataset.”
The Examiner respectfully disagrees.  Abdul/Raghunathan does disclose the claimed limitations of: determining, via a processor, that a test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes an original dataset ([0047], location, service, product, sentiment, [0065], wherein information such as email, phone, etc. in the “Sample email” correspond to the claimed property values which are also included (or 
The Examiner makes note that Abdul already discloses: the test dataset is characterized by a first property value that is substantially similar to a second property value that characterizes the original dataset, wherein both the first property value and the second property value are associated with a first property ([0047], location, service, product, sentiment, [0065], wherein information such as email, phone, etc. in the “Sample email” correspond to the claimed property values which are also included (or substantially similar) in Sample email in [0067] but in masked form; Abdul).  Further, Raghunathan was introduced in the rejection for the purpose of teaching the step of “determining” that a dataset is characterized by a first property value that is substantially similar to a second property value that characterizes another dataset.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        
Conferees:


/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.